AFFIDAVIT - RETURN OF SERVICE

THE DOWNTOWN SOUP KITCHEN D/B/A DOWNTOWN HOPE FILE STAMP
CENTER Case Number: 3:21-CV-00155-SLG
Plaintiff(s),

VS.
MUNICIPALITY OF ANCHORAGE, ANCHORAGE EQUAL RIGHTS
COMMISSION, ET AL.

Defendant(s).

)

I solemnly swear or affirm that on 7/19/2021, at 2:00 PM, I served the following documents:

SUMMONS IN A CIVIL ACTION, CIVIL COVER SHEET, EXHIBIT 1-4, MOTION AND APPLICATION OF
NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED
STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR DAVID A. CORTMAN, MOTION
AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR PERMISSION TO APPEAR AND
PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE DISTRICT OF ALASKA FOR
JEREMIAH J. GALUS, MOTION AND APPLICATION OF NON-ELIGIBLE ATTORNEY FOR PERMISSION
TO APPEAR AND PARTICIPATE IN THE UNITED STATED DISTRICT COURT FOR THE DISTRICT
OF ALASKA FOR KATHERINE L. ANDERSON, MOTION AND APPLICATION OF NON-ELIGIBLE
ATTORNEY FOR PERMISSION TO APPEAR AND PARTICIPATE IN THE UNITED STATED DISTRICT
COURT FOR THE DISTRICT OF ALASKA FOR RYAN J. TUCKER, VERIFIED COMPLAINT,
CORPORATE DISCLOSURE STATEMENT, (PROPOSED) ORDER GRANTING MOTION FOR
PRELIMINARY INJUNCTION, DECLARATION OF J.A., DECLARATION OF M.I. DECLARATION OF
SHERRIE LAURIE, DECLARATION OF T.E., EXHIBIT 1-2, MEMORANDUM IN SUPPORT OF
PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION, MOTION FOR PRELIMINARY INJUNCTION,
NOTICE OF RELATED CASE
upon the therein named MITZI BOLANOS ANDERSON, EXECUTIVE DIRECTOR, ANCHORAGE EQUAL
RIGHTS COMMISSION at 632 W. 6TH AVENUE, SUITE 110, ANCHORAGE, ALASKA 99501, by handing
and leaving a true and correct copy with NATALIE DAY, AUTHORIZED BY MITZI BOLANOS ANDERSON,
EXECUTIVE DIRECTOR, ANCHORAGE EQUAL RIGHTS COMMISSION, F@:ACCEPT DOCUMENTS
ON HER BEHALF. Cd -
DOUGLAS CALLISON
Civilian Process Server

 

  

SUBSCRIBED AND SWORN to or affirmed before me this July 22, 2021 in Anchorage, Alaska,

“ for if

 

 

Client: ALLIANCE DEFENDING FREEDOM Notary Public in and for the State of Alaska
-Client Contact: JESSICA PERSKE : -My Commission Expires: 5/29/2024
File Number:
$100.00
North Country Process, Inc.
P.O. Box 101126
Anchorage, Alaska 99510
Office: (907) 274-2023 Ew, PU i
Fax Line: (907) 274-2823 yea whi S
ny BF ws
NCPI@alaska.net (HNN
Other Costs: $42.60
Return No.:204833 Total Service Fees: $142.60

Case 3:21-cv-00155-SLG Document18 Filed 07/27/21 Page 1 of 3
AQ 440 (Rev. 12/09) Sammons ia a Civil Action

 

UNITED STATES DISTRICT COURT

 

for the
District of Alaska
THE DOWNTOWN SOUP KITCHEN d/b/a \
DOWNTOWN HOPE CENTER, _ )
Plaintiff )
v. ) Civil Action No, 3:21-cv-00155-SLG
MUNICIPALITY OF ANCHORAGE, ANCHORAGE }
EQUAL RIGHTS COMMISSION, et al. )
)

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Mitzi Bolafios Anderson
Executive Director
Anchorage Equal Rights Commission
632 W. 6th Ave. Suite 110
Anchorage, AK 99501

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -— or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Ryan J. Tucker

Alliance Defending Freedom
15100 N. 90th Sireet
Scottsdale, AZ 85260

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 
 
  

CLERK OF GOL

Date: W J. 2./

Signature of Clerk er Deputy Clerk

 

Case 3:21-cv-00155-SLG Document 18 Filed 07/27/21 Page 2 of 3
OSG ope PO) Summans iad Cividveuan fenge 7

 

Cisal Action No.

PROOF OF SERVICE
(This section should not be filed with the canri unless required by Ped. R. Civ. P. € (1)

This summons for frame of individual cud title, if any) ee Aso sc Oe Coase \ v4 tayhides Commision

was received by ine on date)

( [personally served the summons on the individual at golace)

on (date) 1 Or

CL left the summons at the individual’s residence or usual place of abode with fname)
, aperson of suitable age and diserction who resides there,

on (dare) _ and mailed a copy to the individual’s last known address; or

ay served the summons on (uae of individual) AS Cat Vue Woy _ who is

designated by law to accept service of process on behalf of (iame of organization)

Po oRyer Oe a Deze. Witte Moekc med on fdate) “Pt BA ‘or
He csi -
C} [returned the summons unexccuted because els
CF Other (specifiy:
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

| mh
Date: ? loa lay ee Oe QC ch pe

Server's signature

fy
a Ce, ND We web Ont

Ce Printed name and fitle

Co Tou. LoilaG Para ser | Re ZEX

Server's address

Additional information regarding attempted service, ete:

Case 3:21-cv-00155-SLG Document18 Filed 07/27/21 Page 3 of 3
